DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Skoge on 3/11/2021.
The application has been amended as follows: 
In regards to claim 2, please replace claim 2 with the following:
 
An optical adapter configured to align first and second ferrule-less optical plug connectors, the optical adapter comprising:
, each of the v-grooves being configured to enable alignment of free ends of optical fibers extending outwardly from first and second ferrule-less optical connectors.

.

Drawings
Twenty-One (21) sheets of formal drawings were filed on 5/22/2019 and have been accepted by the Examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 2-6, 8-19, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims 1-19 and 20-28, distinguishes over the prior of record for the following reasons:

In regards to Claim 2, Kaneko teaches a ferrule connection with a plurality optical connectors to an adapter.
Kaneko does not teach wherein “the inner housing arrangement defining a plurality of rows of v-grooves accessible through the first and second ports, the rows being disposed in a stack so that each row defines one layer in the stack, the v-grooves of each row extending parallel with the longitudinal axis, each of the v-grooves being configured to enable alignment of free ends of optical fibers extending outwardly from first and second ferrule-less optical connectors” as recited in claim 2 and 12.
	Claims 3-11, 22, and 23 depends on claim 2.
	In regards to claim 12, Kaneko teaches a ferrule connection with a plurality optical connectors to an adapter.
	Kaneko does not teach “the ferrule-less optical connector being configured to hold the optical fibers of the optical cable in a plurality of rows extending transverse to the connector axis, the rows of the optical fibers being disposed in a second stack, the ferrule-less optical connector being configured to enable free ends of the optical fibers in each row to extend outwardly through the second end of the ferrule-less optical connector in parallel to the connector axis, the free ends extending through the first port of the optical adapter and along the v-grooves of the rows” as recited in claim 12.
	Claims 13-19 and 24 depends on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                       

/SUNG H PAK/Primary Examiner, Art Unit 2874